Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of August 9th 2021 has been considered.
Claims 1-3, 5-6, 8-9 and 11 have been amended.
Claims 1-15 are pending in the current application.
Claims 14 and 15 are withdrawn from consideration.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendment filed on August 9th 2021, the rejection of claims 5 and 11 under 35 USC §112(b) has been withdrawn and new rejections under 35 USC §112(a) and (b) are made (see discussion below).
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1 and 6: The phrase “which contains more than 90% by weight of the proteins contained in the cream and the lactose” is not disclosed in the specification. While paragraph [0021] of the current specification discloses “[an aqueous phase] containing more than 90% by weight of the protein and the lactose contained in the cream”, the specification fails to disclose a phase/fraction which contains more than 90% by weight of the proteins contained in the cream and the lactose as recited in amended claims 1 and 6. Accordingly, the added phrase lacks support in the original disclosure and is considered new matter. Applicant is urged to correct and/or to clarify the support for the added limitations. It is noted that an amendment to the claims reciting that the aqueous protein-lactose phase contains more than 90% of the protein in the cream fraction will overcome this rejection.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Regarding claims 1 and 6: The phrase “which contains more than 90% by weight of the proteins contained in the cream and the lactose” renders the claims indefinite, because it is unclear what contains more the 90% of the proteins contained in the cream and the lactose. Claims 1 and 6 recite the fractionation of raw milk, where the raw milk is separated into skimmed milk fraction and a cream fraction, and the cream fraction is than separated into a milk fraction and an aqueous protein-lactose fraction, but the claims fail to recite what fraction comprises more than 90% by weight of the proteins in the cream and the aqueous protein lactose fractions. Moreover, in page 6 of the “Remarks” filed on August 9th 2021, Applicant asserts “an aqueous protein-lactose phase which contains more than 90% by weight of the proteins contained in the cream and lactose”, which does not clarify the meaning of the phrase, as it is unclear what a fraction that contains more than 90% by weight of the proteins it contains and the protein contained in the fraction it was separated from means. It is noted that an amendment to the claims reciting that the aqueous protein-lactose phase contains more than 90% of the protein in the cream fraction, as disclosed in paragraph [0021] of the current specification, will overcome this rejection. Accordingly, a skilled artisan would not be reasonably apprised of the meaning of the phrase. Applicant is urged to correct and/or clarify the metes and bounds of the phrase and the claim as recited without introducing new matter.

Claim Rejections - 35 USC § 102/103
In light of the amendments filed on August 9th 2021, the anticipation rejections of claims 1-13 under 35 USC §102/103 over Ryusuke have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 are rejected under 35 U.S.C. 103 as obvious over Ryusuke et al., (JP 2007-60913 A).

Regarding claims 1, 6, 12 and 13: Ryusuke discloses a hard water-in-oil emulsified oil-and-fat composition (i.e., compound butter) that is used in laminar baked goods, such as puff pastry (see Ryusuke abstract; page 2, paragraphs 2, 7 and 8). Moreover, Ryusuke discloses the fat phase is a mixture of fractionated lower melting raw milk fat (i.e., melting point between 3°C and 7°C) and 10-35wt% anhydrous milk fat (i.e., high melting butter-oil with melting point between 38°C and 42°C), wherein the oil-and-fat composition is cooled while being homogenized and sheared (i.e., process used scraped surface heat exchanger) and shaped (see Rusuke abstract; page 2, paragraphs 6-8; page 3, paragraphs 1-6; page 4, paragraphs 1-2; examples 1-4).  
Ryusuke discloses of attaining the fractionated raw milk fat by conventional dry fat fraction techniques (See Ryusuke page 3, paragraphs 5-6), but fails to disclose washing the fractionated raw milk fat fraction with water as recited in step (b) in claims 1 and 6; However, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, given the fact Ryusuke discloses an oil-and-fat composition that is the same or similar enough to the oil-and-fat composition recited in the claims, i.e., a fat phase comprising a mixture of fractionated lower melting raw milk fat (i.e., melting point between 3°C and 7°C) and 10-35wt% anhydrous milk fat (i.e., high melting butter-oil with melting point between 38°C and 42°C), wherein the oil-and-fat composition is cooled while being homogenized, sheared and shaped, and since the disclosure in Ryusuke encompasses the relative protein language in claims 1 and 6 (see 35 USC §112(b) rejection, above), Ryusuke meets the claimed limitations.
Regarding claim 2, 3, 8 and 9: Ryusuke discloses the fat phase is milk fat that is attained from fractionating raw milk and comprises 10-35wt% anhydrous milk fat (i.e., butter-oil) (see Ryusuke abstract; page 2, paragraph 7; page 3, paragraph 1). Since the anhydrous milk fat in claims 2 and 8 overlap the anhydrous milk fat (i.e., butter-oil) in Ryusuke, a prima facie case of obviousness exists. (see MPEP §2144.05).
Regarding claims 4 and 10: Ryusuke discloses the composition is cooled while being homogenized and sheared (i.e., process used scraped surface heat exchanger) (see Ryusuke page 4, paragraphs 1-2; examples 1-4), but fails to disclose two serially connected scraped surface heat exchangers; However, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, given the fact Ryusuke discloses a product that is the same or similar to the product recited in the claims, which is processed through similar process, the product in Ryusuke meets the claimed limitations.
 Regarding claim 5 and 11: Ryusuke discloses a hard water-in-oil emulsified oil-and-fat composition (i.e., compound butter) that is used in laminar baked goods, such as puff pastry, where the stiffness of the oil-and-fat is a concern (see Ryusuke abstract; page 2, paragraphs 2, 7 and 8) and the anhydrous milk fat content and melting point reads on the anhydrous milk fat used by applicant (see Rusuke abstract; page 2, paragraphs 6-8; page 3, paragraphs 1-6; see Specification paragraph [0024]). While Ryusuke discloses the solid fat profile of the fractionated lower melting raw milk fat (i.e., melting point between 3°C and 7°C) and of the anhydrous milk fat (i.e., high melting butter-oil with melting point between 38°C and 42°C) (see Rusuke abstract; page 2, paragraphs 6-8; page 3, paragraphs 1-4), Ryusuke fails to disclose the hardness of oil-and-fat composition; However, in view of the fact that the oil-and-fat composition in Ryusuke comprises the same constituents with similar attributes as the claimed constituents, and is processed through the same or similar process as the claimed process, it is examiner’s position that the claimed hardness of the oil-and-fat composition is inherently present in the oil-and-fat composition in Ryusuke. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes,  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 7: Ryusuke discloses a hard water-in-oil emulsified oil-and-fat composition (i.e., compound butter) comprising at least 30 wt% fat (see Ryusuke examples 1-4).

Response to Arguments
Applicant's arguments filed on August 9th 2021 have been fully considered but they are not persuasive.

With regards to Applicant’s argument that the prior art references fail to disclose newly added protein content and the temperature at which the recited hardness values were attained, it is most respectfully noted that these new limitations are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792